Citation Nr: 1211793	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-09 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD and a traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969, with additional service in the Massachusetts Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA, which, inter alia, increased the rating for the Veteran's PTSD from 10 percent to 50 percent, effective March 28, 2007, and found that new and material evidence had not been submitted to reopen the claim for service connection for headaches.

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge that was scheduled for January 4, 2012.  However, he cancelled that request prior to his hearing.  As such, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

A January 2008 rating decision increased the rating from 50 percent to 70 percent for the Veteran's PTSD, effective March 28, 2007.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's PTSD is manifested by symptoms that most closely approximate total occupational and social impairment as of June 21, 2011, the date of the VA PTSD examination demonstrating that an increase was warranted.  However, total occupational or social impairment was not shown prior to June 21, 2011.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have been met as of June 21, 2011, but a higher rating is not warranted prior to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2007 pre-rating letter and February 2009 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2007 letter.  Thereafter, the January 2008 SOC, December 2009 SSOC, and June and September SSOCs included the pertinent rating criteria for evaluating psychiatric disorders (the timing and form of which suffices, in part, for Dingess/Hartman).
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records, and the report of a May 2007 VA examination, a March 2009 VA examination, and a June 2011 VA examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.
A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In this case, the RO has assigned a 70 percent rating for the Veteran's PTSD pursuant to 38 C.F.R. § 4.130.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.
Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is warranted as of June 21, 2011, the date of a VA PTSD examination demonstrating that a rating of 100 percent for the Veteran's PTSD was warranted.  However, the preponderance of the evidence is against the assignment of a 100 percent schedular rating prior to that date.

Pertinent to the Veteran's March 2007 claim for increase, VA treatment records dated in February and March 2007 reflect that the Veteran had been struggling with depression.  At that time, he was neatly dressed, cooperative, maintained fair eye contact and spoke clearly.  Speech was normal in rate and volume.  He denied any audiovisual hallucinations.  While he endorsed suicidal thoughts, he denied any plan to harm himself or others.  No impulsive behavior was noted and he was oriented to place and person.  Insight and judgment appeared fair.  There was no evidence of delusional thinking.  However, the Veteran complained of nightmares and sleep problems.  He also had anxiety and feelings of a loss of control with intense feelings of fear, racing thoughts, difficulty focusing, and memory problems.  In April 2007, he reported that he had been feeling more down since being audited by the IRS.  He endorsed insomnia.  On mental status examination, he was cooperative and maintained fair eye contact.  Speech was of normal rate, volume, and prosody.  Thought process was linear and no flight of ideas (FOI) was noted.  Affect seemed congruent, constricted, and non-labile.  No poverty of content of thought was noted.  Reality testing did not seem to be impaired and there was no evidence of paranoid ideation or delusion.  The Veteran denied audiovisual hallucinations and acute suicidal and homicidal ideation or planning.  No impulse behavior was noted and he was oriented to place and person.  Insight seemed fair and judgment was not grossly impaired.  He was diagnosed with PTSD and depression.  In May 2007, the Veteran continued to struggle with anxiety and depression.  He also complained of nightmares and an inability to sleep.  At that time, he was neatly dressed, and cooperative.  He maintained fair eye contact and spoke clearly.  Speech was normal in rate and volume.  Hygiene was within normal limits.  The Veteran denied any audiovisual hallucinations.  He admitted to suicidal thoughts, but denied any plans to harm himself or others.  Thought process was linear with no FOI noted.  Affect seemed congruent, constricted, and non-labile.  No poverty of content of thought was noted and there was no evidence of impulsive behavior.  He was oriented to place and person.  Insight and judgment appeared fair.  He was assigned a GAF score of 57.

According to the American Psychiatric Association 's Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV), a Global Assessment of Functioning (GAF) score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing in school).  A GAF of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co- workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms if present at all, and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.  A GAF score of 81 to 90 indicates absent or minimal symptoms.
The Veteran underwent a VA PTSD examination in May 2007, at which time he reported that his PTSD symptoms had increased with decreased functioning since his last examination in November 2005.  He continued to reside with his fiancée of seven years and reported that she was supportive, but felt that he caused her difficulty as he was more irritable, startled easily, and self-isolated.  He avoided telling her how bad he felt at times, because he did not want to worry her.  He was afraid to marry her due to two prior divorces.  He saw his twenty-seven year old son regularly.  However, there was some tension during a recent family trip and he had not been in touch with him since October 2005.  He was estranged from his brother.  He got together with friends for coffee once a week, but had lost interest lately.  The Veteran used to socialize at a bar once a week but a friend who worked there was fired and he had been depressed about losing this social outlet.  He indicated that he was last regularly employed in July 2005 and that he was fired from a sales job after two years and reported that there were times when he would fall behind or miss meetings due to PTSD symptoms.  After July 2005, he looked for work but had only abortive attempts at employment.  Since the fall of 2006, he also tried to work from home two to three hours a day in a pallet business.  However, he had difficulty due to poor concentration, intrusive thoughts, insomnia, and the time it took him to recover from nightmares.  The Veteran was generally isolative to his home and slept only one to two hours nightly.  He watched television, did some photography, worked on his computer, enjoyed doing some yard work, and attended church.  The Veteran indicated that psychiatric medications were marginally helpful with insomnia and depression.  The Veteran endorsed a feeling of hopelessness, but denied a suicidal plan or any history of attempts. He indicated that he would not actually act on suicidal thoughts because of his fiancée.

On mental status examination, the Veteran was on time for his appointment and neatly dressed and groomed.  He was polite and fully cooperative and presented with a superficially pleasant and anxious affect.  He displayed controlled tearfulness when discussing Vietnam experiences and became more dysphoric when talking about estrangement from his son and a smaller social circle.  Memory was grossly intact in all spheres, with reported difficulty concentrating on a daily basis.  He denied any violent behavior, homicidal ideation and hallucinations.  He endorsed recent suicidal thoughts, without plan or intent; there was no active suicidal ideation at that time.  His narrative was coherent and goal-directed, with normal prosody, and there was no evidence of a thought disorder.  The examiner indicated that the Veteran appeared to be representing himself straightforwardly, without indication of malingering or of symptom concealment.  The examiner noted that the Veteran's symptoms resulted in significantly impaired interpersonal and occupational functioning and assigned a GAF score of 45.  He was diagnosed with chronic PTSD and depressive disorder, NOS (not otherwise specified).  The examiner further opined that the Veteran's PTSD symptoms appeared primary and depressive symptoms were exacerbated by his Vietnam-related symptoms.  His prognosis for improvement was fair to good if he continued to follow through with outpatient treatment, developed his social support network, and increased positive recreation and productive activities.  The Veteran was found to be competent to manage his own financial affairs and activities of daily living.

VA treatment records dated in June 2007 indicate that the Veteran continued to struggle with intrusive thoughts and being afraid to fall asleep at night due to nightmares.  He also complained of anxiety and insomnia.  The Veteran was neatly dressed, cooperative, and maintained good eye contact.  He spoke clearly and his speech was of normal rate and volume.  He denied any audiovisual hallucinations and admitted to suicidal thoughts, but denied any plans to harm himself or others.  No impulsive behavior was noted.  He was oriented to place and person.  Insight and judgment appeared fair.  He reported an incident when he apparently assaulted another person a week ago after that person would not stop using expletives in front of his significant other.  However, he denied having an anger or impulse control problem.  He also denied any homicidal ideations or plans.  The Veteran endorsed panic attacks triggered by the pressure to perform "at anything" and described himself as a perfectionist and a "giver" in relationships.  He did not view himself as angry, although he said that his clinicians have suggested that he may have a problem.  Records dated in July and August 2007 show that the Veteran continued to struggle with intrusive thoughts of Vietnam, sleep problems, and problems establishing and maintaining relationships.  On mental status examination, he was neatly dressed, cooperative, maintained fair eye contact, spoke clearly and his speech was normal.  He denied any audiovisual hallucinations.  He admitted to suicidal thoughts, but denied any plan to harm himself or others.  No impulsive behavior was noted during the interview and he was oriented to place and person.  Insight and judgment appeared fair.

In an August 2007 notice of disagreement, the Veteran contended that he had memory loss, suicidal thoughts, continuous panic attacks and depression, impaired impulse control with irritability and violence, and difficulty in adapting to stressful circumstances.  He stated that he had no friends, cried privately, and had nightmares and flashbacks.

VA treatment records dated in September 2007 show that the Veteran was neatly dressed, cooperative, and maintained fair eye contact.  He spoke clearly and his speech was normal.  He denied audiovisual hallucinations and admitted to suicidal thoughts, but denied any plan to harm himself or others.  No impulsive behavior was noted and he was oriented to place and person.  Insight and judgment appeared fair.  He was assigned a GAF score of 55.  On mental status examination in October 2007, the Veteran was cooperative, maintained fair eye contact.  Speech was normal.  His thought process was linear without flight of ideas.  Affect seemed congruent, constricted, and non-labile.  No poverty of content of thought was noted.  Reality testing did not seem to be impaired.  There was no evidence of paranoid ideation or delusion.  The Veteran denied audiovisual hallucinations and acute suicidal homicidal ideation and planning.  No impulsive behavior was noted and he was oriented to person and place.  Insight seemed fair and judgment was not grossly impaired.  In November 2007, he indicated that the combination of medical and psychotherapy provided some relief.  He stated that he was routinely bothered by trauma-related nightmares.  During the interview, he interacted appropriately.  The Veteran acknowledged the presence of occasional thoughts of suicide, but denied the plan, intent, or desire to act on such.  He also denied any homicidal ideation. 

VA treatment records dated in February 2008 reflect that the Veteran was down and had problems with concentration and insomnia.  On mental status examination, he was cooperative and maintained fair eye contact.  Speech was normal.  His thought process was linear without flight of ideas.  Affect seemed congruent, somewhat constricted, and non-labile.  No poverty of content of thought was noted.  Reality testing did not seem to be impaired.  There was no evidence of paranoid ideation or delusion.  He denied audiovisual hallucinations and acute suicidal and homicidal ideation and planning.  No impulsive behavior was noted and he was oriented to place and person.  Insight seemed fair and judgment was not grossly impaired.  In March 2008, sleep had improved with medication.  He continued to do photography with anhedonia.  On mental status examination, he maintained fair eye contact.  Speech was normal.  Thought process was tangential and circumstantial.  However, the Veteran seemed to be accusatory and defensive at times.  No flight of ideas was noted and affect seemed congruent, irritable, constricted, and non-labile.  No poverty of content of thought was noted.  Reality testing did not seem to be impaired.  There was no evidence of paranoid ideation or delusion.  The Veteran denied audiovisual hallucinations and acute suicidal/homicidal ideations and planning.  No impulsive behavior was noted.  He was oriented to place and insight seemed limited.  In April 2008, the Veteran was clinically stable.  He was diagnosed with adjustment disorder with mixed mood, anxiety disorder NOS, and sleep disorder.

VA treatment records dated in May 2008 show that the Veteran continued to exhibit signs of PTSD but interacted appropriately and denied the presence of current or recent suicidal or homicidal ideation.  On mental status examination, the Veteran was alert, pleasant, and euthymic.  Memory was grossly intact and speech was unremarkable.  He was socially appropriate.  Judgment and insight were sufficient. He convincingly denied suicidal and homicidal ideations and was not self-destructive or a threat to others.  There was no evidence of audiovisual or homicidal delusions, but the Veteran complained of memory and concentration difficulties.  He felt that he was unable to hold a job related to his PTSD.  He reported significant depression related to two divorces and described his mood as very depressed.  He acknowledged past thoughts of suicide, but denied current suicidal ideation.  He also complained of sleep problems.  He was casually dressed with proper hygiene and displayed appropriate eye contact.  The Veteran was quite verbose and described his mood as depressed.  In July 2008, he interacted appropriately, but denied the presence of current or recent suicidal and homicidal ideation.  He described his mood as down related to recent contact with his son and talked about developing emotional numbness to others.  He described his sense of being emotionally out of touch with himself and others.  He continued to experiences symptoms of PTSD including insomnia with combat nightmares, hypervigilance, intrusive recollections, startle response, avoidance, crowds, survivor's guilt, difficulty with emotional closeness, self isolation, irritability, and a short fuse.  Depression and edginess were present.  Symptoms interfered with employment and social adjustment. Judgment and insight were intact.  Memory was good.  Depression and anxiety fluctuated depending on the triggers.  No psychotic process was noted and he convincingly denied suicidal and homicidal ideations.  The Veteran was diagnosed with adjustment disorder with mixed anxiety dependences and PTSD and was assigned a GAF score of 70.  In December 2008, he was cooperative and agreeable throughout the session without evidence of homicidal or suicidal ideations.  He discussed his anxiety response to current situations. 

VA treatment records dated in January and March 2009 indicate that the Veteran denied the presence of current or recent suicidal or homicidal ideation.  He considered spending more time with his photography and joining a camera club.  On mental status examination, the Veteran was alert and oriented and appropriately groomed.  Speech was spontaneous and normal in volume and rate.  Affect was depressed and anxious.  Mood was appropriate and his thought process was logical, linear, and goal-directed.  Concentration was good and there was no evidence of delusions, illusions, or hallucinations.  Judgment and insight were adequate.

The Veteran was afforded a VA PTSD examination in March 2009 at which time the examiner noted that he had a fair response to treatment.  However, the Veteran continued to have nightmares three times per week and panic attacks.  He was depressed and tearful.  He reported that he had not worked since 2005 when he was fired for not making quota and that he began receiving Social Security retirement benefits at age 62.  He currently resided with his fiancée and noted that he saw his son ten years ago.  Socially, he met with a group of friends at a bar once a week, but otherwise saw no friends with the exception of his neighbors.  He said that he mostly avoided people, particularly crowds, because he became anxious and had panic attacks.  In his spare time, he spent a lot of time on the computer and was interested in photography, car races, and reading.  He also enjoyed watching military movies.  However, he felt uncomfortable with the crowds in movie theaters.  He denied any history of suicide attempts or violence/assaultiveness.  The Veteran reported that he saw a group of friends once per week when he went to the bar and that his fiancée occasionally had a neighbor over.

On mental status examination, the Veteran was clean, neatly groomed, and casually dressed. He appeared tremulous and anxious throughout the interview process.  His narrative was often over-elaborate, and somewhat rambling and not to the point. He was cooperative and guarded.  Affect was blunted with an anxious, depressed, fearful, and dysphoric mood.  There was an attention disturbance, but he was oriented to person, time, and place.  His thought process was rambling and there was no evidence of suicidal ideation.  There were no delusions.  With respect to judgment, he understood the outcome of his behavior and insight was good.  He reported that he slept only three to four hours per night and that he had nightmares at least three times per week.  There was no evidence of inappropriate or ritualistic/obsessive behavior.  He endorsed panic attacks several times per week and suicidal thoughts, but denied homicidal thoughts.  Impulse control was good and he denied any episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  While remote memory was normal, recent and immediate memory was mildly impaired.

The examiner noted that the Veteran had no significant friendships and could not tolerate being around people very long because of his stress.  He experienced anxiety, sleep disturbance, problems with irritability, angry outbursts, and nightmares at least three times per week.  The examiner noted that the Veteran had a long history of depression as well as PTSD.  He was diagnosed with PTSD and depressive disorder, NOS and was assigned a GAF score of 47. The examiner opined that the Veteran continued to experience serious to moderate impairment in his social and occupational functioning.  He experienced serious symptoms in the form of suicidal ideation.  It was noted that he felt that his recreation and leisure pursuits had become more solitary over the last few years because of his PTSD symptoms.  His prognosis was at best fair.  The examiner opined that there was no total occupational and social impairment due to PTSD signs and symptoms, but PTSD signs and symptoms resulted in deficiencies in such areas as thinking, family relations, work, and mood.

VA treatment records dated in May 2009 indicate that the Veteran interacted appropriately and denied the presence of current or recent suicidal and homicidal ideation.  On mental status examination in June and August 2009, the Veteran was alert and oriented.  He was appropriately groomed and speech was spontaneous and normal in volume and rate.  Affect was appropriate and mood was not depressed, anxious, or angry.  Thought process was logical, linear, and goal-directed.  Concentration was intact and thought content was without frank delusions, illusions, or hallucinations.  No suicidal or homicidal ideation, intent, or plan was expressed and judgment and insight were adequate.  In October 2009, the Veteran acknowledged recent thoughts of suicide, but denied current or recent homicidal ideation.  He was overwhelmed with fleeting thoughts of suicide without plan or intent to act on such.  On mental status examination in November 2009, he was alert, oriented, and appropriate with the interviewer.  The Veteran was appropriately groomed.  Speech was wordy and he was somewhat rigid in his problem solving.  Affect was appropriate and mood was not depressed, anxious, or angry.  Thought process was logical, linear, and goal-directed.  Concentration was intact and thought content was without frank delusions, illusions, or hallucinations.  No suicidal or homicidal ideation, intent, or plan was expressed by the Veteran and judgment and insight were adequate.  In December 2009, there was no report or evidence to suggest current or recent suicidal or homicidal ideation.  On mental status examination, the Veteran was alert and oriented and appropriately roomed. Speech was spontaneous and normal in volume and rate.  Affect was somewhat flat and energy was impaired.  Mood was moderately depressed, anxious, and angry.  Thought process was logical, linear, and goal-directed.  Concentration was fair and thought content was without frank delusions, illusions, or hallucinations.  Suicidal or homicidal ideation was not expressed by the Veteran and judgment and insight were adequate.

VA treatment records dated in February 2010 reflect that the Veteran denied current or recent suicidality and homicidality, but described experiencing waves of anxiety.  He was pleasant and fully verbal.  Mood was in a slump but therapy seemed to help.  He experienced periodic dysphoria and anxiety but sleep was excellent for the first time in his life.  He was assigned a GAF score of 65.  On mental status examination, he was alert and oriented and appropriate with the examiner.  He was appropriately groomed and speech was spontaneous and normal.  Affect was congruent and he had periods of moderate depression and anxiety.  Thought process was logical, linear, and flexible.  Concentration, attention, and memory were intact.  In April 2010, the Veteran's mood was edgy and he was angry.  However, nightmares had virtually stopped.  On mental status examination, the Veteran was alert and oriented.  He was appropriate with the interviewer and appropriately groomed. Speech was spontaneous and normal in volume.  Affect was congruent, but the Veteran was tired a lot.  Mood was not depressed but anxious.  His thought process was linear and flexible.  Concentration, attention, and memory were intact.  There was no unusual thought content and he was not delusional, suspicious, guarded, or hallucinating.  Suicidal or homicidal ideation, intent, or plan was not expressed and judgment and insight were adequate.  On mental status examination in July 2010, the Veteran was alert and oriented and appropriate with the interviewer.  He was appropriately groomed and speech was spontaneous, normal volume, not slow or rapid.  He denied hypervigilance, intrusive recollections, and combat nightmares.  Affect was congruent with a moderately depressed and anxious mood.  He was not hostile or explosive.  Thought process was linear and a bit inflexible.  Concentration and attention were fair.  Working memory was intact and he denied delusions and audiovisual hallucinations.  He was not guarded or suspicious.  Suicidal and homicidal ideation, hopelessness, and intent or plan were convincingly denied by the Veteran.  Judgment and insight were adequate.

VA treatment records show that on mental status examination in August 2010, the Veteran was alert and pleasant.  However, he was depressed and anxious.  He was oriented and memory was good.  Speech was unremarkable and he had good understanding of medications.  Judgment and insight were fair and affect was appropriate.  Nothing suggested suicidal or homicidal ideations, plan, or intent.  While he was suspicious, there was no evidence of any psychotic process.  Thinking was linear with speech with normal prosody.  He was described as obsessive-compulsive.  Memory was adequate with fair rapport.  On mental status examination in September 2010, he was alert and pleasant.  Mood was somewhat dysphoric.  He was oriented and memory was intact with unremarkable speech.  He was compliant with medication but socially self-isolating.  Judgment and insight were adequate.  Affect was appropriate, but the Veteran endorsed anxiety with panic episodes.  There was no evidence of suicidal or homicidal ideations, plan or intent or any psychotic process.  Thinking was linear.  The Veteran had nightmares, intrusive recollections, irritability and a short fuse, social self-isolation, anxiety, depression, and hypervigilance.  Cognition was also impaired.  He was assigned a GAF score of 40.  In October 2010, the Veteran stated that he felt better and noted a decrease in generalized anxiety and apprehension.  In November 2010, he acknowledged recent thoughts of suicide while he convincingly denied the plan or intent to act on such.  He stated that he enjoyed watching football, but tended to obsess over negative ideas and had difficulty switching his attention to positive things.  He complained of distressing nightmares and intrusive recollections and hypervigilance.  He was assigned a GAF score of 40.  Concentration was poor, long-term memory was good but short term was less dependable.  He denied suicidal or homicidal ideation.  Speech was over inclusive and tangential at time.  No thought disorder was noted.  He was obsessive-compulsive and judgment and insight was fair.  In December 2010, he interacted appropriately and denied current or recent suicidality or homicidality.

VA treatment records dated in January and February 2011 are negative for evidence of current or recent suicidality or homicidality.  It was noted that the Veteran regularly visited the nursing home where his friend resided.  In March 2011, he reported that he felt emotionally stronger and had been attending more to his self-care.  However, he had problems with his partner.  In April 2011, the Veteran reported that he felt better and related his improvement in mood to having had recent opportunities to socialize with friends.  He talked at some length about the quality of his relationships and the satisfaction that he derived from them.  He also expressed interest in expanding his range of social outlets by getting involved in a local photography group.  He noted feelings of anxiety with trying new things, especially things that involved large groups of people.  The Veteran was stable with improvement in mood and outlook.  He was coping better with problems and his partner and recent social interactions helped to foster an improved sense of balance.  In May 2011, the Veteran denied current or recent suicidality or homicidality.  He reported that he was doing "ok."  He was neat in appearance but sleep remained poor.  Mood had improved and he resided with his significant other.  He had nightmares, hypervigilance, intrusive recollections and other typical PTSD symptoms.  However, he denied any recent panic attacks.  On mental status examination, he was alert, and oriented.  Speech was non-linear, obsessive, verbal, and somewhat inappropriate.  The Veteran had mild to moderate depression and anxiety.  He was irritable and sometimes controlling and uncooperative with aspects of his care.  He denied any suicidal or homicidal ideation and there was no thought disorder or psychotic process.  There was no evidence of long or short term memory loss and affect was congruent.  Judgment and insight and rapport were fair.

The Veteran was afforded a VA PTSD examination in June 2011, at which time he indicated treatment of his condition for seven years and stated that he found his group and individual sessions to be extremely helpful.  He stated that he had resided with his girlfriend for eight years.  His social life appeared to be centered around his outpatient PTSD group and church attendance.  On mental status examination, he was casually dressed and speech was clear and coherent.  He was cooperative with a flat affect and anxious, depressed mood.  He was oriented to person and place, but not time.  Thought process was rambling with tangeniality and thought content was unremarkable.  He had no delusions and he understood the outcome of his behavior.  However, he did not sleep well and had nightmares and night sweats.  There was no evidence of inappropriate behavior and impulse control was fair.  There was no evidence of obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or episodes of violence.  The examiner stated that he did not have the ability to maintain minimum personal hygiene, but that he had no problems with activities of daily living.  While immediate memory was normal, remote and recent memory was mildly impaired.  Symptoms of increased arousal included difficulty staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  His symptoms were described as severe with intrusive thoughts, symptoms of increased arousal, and symptoms of avoidance.  He reported nightmares several times a week and was isolated in much of his life.  While he was in a relationship, he was emotionally distant and had difficulty with any intimacy.  He had no friends except those in his PTSD group and he had few social activities.  The Veteran's thought process was rambling and tangential and he identified problems with his memory.  However, he was found to be mentally competent.  The examiner diagnosed PTSD and depression secondary to PTSD and assigned a GAF score of 45.  With regard to functional status and quality of life, it was noted that he was extremely depressed and was not emotionally close or intimate with his girlfriend.  He was angry most of the time and stated that he may go an entire day without speaking.  He was afraid that she was going to leave him and had not heard from his son in eight years.  With the exception of his therapy group and church he stayed isolated.  He was interested in NASCAR and photography, but had a hard time sustaining any interest.

The examiner opined that the Veteran's symptoms of avoidance and increased arousal impacted his behavior and quality of life. He was emotionally withdrawn and inaccessible.  He had been unable to maintain employment and had no close relationships.  While the Veteran reported a good relationship with his individual therapist, his group therapist, and other members of his group, he maintained a layer of anger, resentment, and depression that appeared to mar all of his interactions.  The examiner opined that if something did not change, his prognosis was poor.  He opined that there was total and social impairment due to PTSD signs and symptoms.  The examiner explained that he had not worked between six and ten years and had lost about ten jobs during his last ten years of employment due to anger problems with authority and an inability to socialize.  The examiner found that his condition had deteriorated since his last examination and that his mood was angry, depressed, and resentful.  His thinking was not clear and his memory showed deficits.  His ability to think abstractly was mildly impaired and his family relationships continued to go from poor to nonexistent.  Although he maintained his relationship with his girlfriend, it sounded as though they were distant and emotionally inaccessible to each other.  He also had no contact with his son.  The examiner stated that the Veteran appeared to be seeking help and attending therapy regularly, but that the results were poor.

VA treatment records dated in June and July 2011, he interacted appropriately and that there was no indication or report of current or recent suicidality or homicidality.  In July 2011, he spoke about some local summer events that he planned to attend.  He was stable and in good behavioral control.  In August 2011, he reported improved sleep with a varied mood which was mild at that time.  He also saw improvement in some symptoms of PTSD including hypervigilance, intrusive recollections.  However, he continued to experience panic attacks related to PTSD and had nightmares. 

The Board finds that an increased rating, greater than 70 percent, for PTSD is not warranted prior to June 21, 2011, the date of the VA examination demonstrating that an increase was warranted.  Prior to that date, the Veteran was occupationally impaired.  However, there is no evidence of total social impairment.  While the Veteran was estranged from his son and had some relationship problems with his fiancée, he was able to socialize with a few friends and neighbors and enjoyed photography, car racing, and performing yard work.  The criteria for a 100 percent rating require both total occupational and social impairment.  In this case, the record tends to weigh against a finding of total social or occupational impairment prior to the most recent VA examination that was performed on June 21, 2011.  While the GAF scores ranged from 40 to 70, indicative of mild to serious impairment, the clinical findings do not demonstrate a degree of impairment consistent with a 100 percent rating.  Therefore, the Board finds that the criteria for a 100 percent schedular rating were not met prior to June 21, 2011.

However, the Board finds that a 100 percent disability rating for the Veteran's service-connected PTSD is warranted as of June 21, 2011.  At that time, the VA examiner opined that there was evidence of total and social impairment due to PTSD signs and symptoms to include problems with maintaining personal hygiene, lack of orientation to time, rambling and tangential speech, and memory deficits.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted as of June 21, 2011, the date of the VA PTSD examination demonstrating that an increase was warranted.

As a final note, the Board points out that, in evaluating this claim, it has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
ORDER

Prior to June 21, 2011, a rating greater than 70 percent for PTSD is denied.

As of June 21, 2011, an increased rating of 100 percent for PTSD is granted.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim regarding whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

At the outset, the Board notes that, according to correspondence dated in October 2007 and September 2010, the Veteran now appears to be claiming that he has migraine headaches that are related to his service-connected PTSD and a traumatic brain injury.  Although VA did not consider whether service connection was warranted for migraine headaches as secondary to service-connected PTSD and a traumatic brain injury, in the denial, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). 

Next, the precise dates of the Veteran's service are not entirely clear.  The Veteran's DD Form 214 indicates service in the United States Army from May 1968 to November 1969.  However, in a May 2005 claim for benefits, the Veteran indicated a period of active service in the Massachusetts Army National Guard from December 1964 to January 1970, including service in the National Guard from December 1964 to May 1968.  In a September 2011 SSOC, the RO indicated that the Veteran served in the Massachusetts Army National Guard, but that the evidence of record does not include the specific time periods that the Veteran participated in active duty for training or inactive duty for training.  A review of the claims file shows that service treatment records dated from July 1964 to July 1965 and from May 1968 to November 1969 have been obtained.  Service personnel records from 1965 to 1969 have also been obtained.  However, the precise dates of the Veteran's service are still unclear.

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24) , 106, 1131 (West 2002).

In order for the Veteran to be eligible for service connection for migraine headaches, the record must establish that it is at least as likely as not that he was disabled during active duty or active duty for training due to a disease or injury incurred or aggravated in the line of duty, or due to an injury during inactive duty training.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  Since Veteran status depends, in part, on whether the Veteran's disability was incurred in or aggravated during active service, or active or inactive duty for training, the Board finds that further attempts should be made to obtain documentation of the specific dates of service and any additional service treatment records.

In addition, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in September 2011.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain service personnel records, including the Veteran's NGB Form 22 and any DD Forms 214 that have not already been obtained and associated with the claims file, and complete service treatment records that document the specific dates of the Veteran's active duty, and active and inactive duty training for all periods of service and associate them with the claims file.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give her an opportunity to respond.

2.  Obtain the Veteran's VA treatment records dated since September 2011.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


